UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 14-4154


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

TREVIN MAURICE GIBSON,

               Defendant - Appellant.



                            No. 14-4169


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

MICHAEL RONDALE GIBSON,

               Defendant - Appellant.



                            No. 14-4183


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.
DESHAUN ENTREA SPRUILL,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Dever III,
Chief District Judge.     (4:12-cr-00075-D-1; 4:12-cr-00075-D-2;
4:12-cr-00075-D-4)


Argued:   September 17, 2015             Decided:   October 22, 2015


Before NIEMEYER, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished opinion.        Judge Keenan wrote      the
opinion, in which Judge Niemeyer and Judge Shedd joined.


ARGUED: Eric Joseph Brignac, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Raleigh, North Carolina, for Appellants.        Yvonne
Victoria Watford-McKinney, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee. ON BRIEF: Terry F. Rose,
Smithfield, North Carolina for Appellant Trevin Maurice Gibson.
Brian M. Aus, BRIAN AUS, ATTORNEY AT LAW, Durham, North
Carolina, for Appellant Michael Rondale Gibson.       Thomas G.
Walker,   United  States   Attorney,   Jennifer  P.  May-Parker,
Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 2
BARBARA MILANO KEENAN, Circuit Judge:

        Deshaun   Spruill,      Michael          Gibson,     and      Trevin      Gibson

(collectively, the defendants) each pleaded guilty to two counts

of using or carrying a firearm during and in relation to a crime

of violence, in violation of 18 U.S.C. § 924(c)(1).                            In their

consolidated      appeals,    they     present      the    following      issues:    (1)

whether    Spruill’s     sentence      is       procedurally       unreasonable;     (2)

whether     Michael    Gibson’s       and    Trevin       Gibson’s    sentences     are

substantively        unreasonable;      and      (3)   whether      Trevin      Gibson’s

sentence constitutes cruel and unusual punishment in violation

of   the    Eighth    Amendment.         Upon      review     of    the   defendants’

sentences, we affirm the district court’s judgment.

                                            I.

     The defendants participated in a number of armed robberies

between September 2011 and January 2012, which occurred at “fast

food” restaurants throughout the eastern part of North Carolina.

Trevin Gibson and Michael Gibson participated in, respectively,

ten and five robberies.              Deshaun Spruill participated in ten

robberies and one additional robbery attempt.

     In each of these robberies, various defendants, with their

faces    concealed     by    hooded    sweatshirts,         bandanas,      or    masks,

entered a fast food restaurant brandishing firearms and knives.

One defendant escorted the store manager at gunpoint to open the

restaurant’s safe, while the remaining defendants stayed in the

                                            3
front     of    the       restaurant      and       removed    cash    from     the    cash

registers.          The    government     described       the    robbery      spree    as   a

“reign of terror” across multiple jurisdictions, which required

the     use    of    substantial       law      enforcement      resources       and    the

coordination of multiple law enforcement agencies.

      In June 2012, the defendants were charged with 16 counts of

robbery under the Hobbs Act, 18 U.S.C. § 1951, and 16 counts of

using firearms during the robberies, in violation of 18 U.S.C.

§ 924(c)(1). 1            Under   their    respective         plea    agreements,      each

defendant pleaded guilty to two counts of using or carrying a

firearm during a crime of violence under Section 924(c)(1), in

exchange for the government dismissing the other charges.                              These

counts of conviction carried a mandatory minimum sentence of

five years’ imprisonment for the first offense and 25 years’

imprisonment for the second offense, to be served consecutively.

See 18 U.S.C. § 924(c)(1)(A), (C), (D).                       The government and each

defendant agreed that the advisory guideline sentence for each

defendant was the statutory minimum of 30 years’ imprisonment.

The district court accepted the defendants’ guilty pleas, and



      1Five defendants were accused of participating in this
spree. Codefendant Marcus Garrett did not file an appeal of his
conviction or his sentence.    This Court dismissed codefendant
Prentise Wilkins’ appeal pursuant to a valid waiver of his
appellate rights.   See United States v. Wilkins, 604 F. App’x.
322, 323 (4th Cir. 2015).



                                                4
found each of the three defendants guilty of the two firearms

charges.

      Spruill     received        a     396-month     sentence,        which      upwardly

departed from the advisory guideline sentence of 360 months.

Spruill    argued     at    the       sentencing      hearing      that     the    minimum

sentence    allowed    by     statute        would    be    sufficient       punishment,

because he had a difficult family background and no criminal

record, had graduated from high school and enrolled in community

college,    had     committed         to   enlisting       in    the   Army,      and   had

accepted responsibility for his actions.                          The district court

explained    that    it     had       “considered     all       arguments    [Spruill’s]

lawyer [had] made,” but found that other factors warranted an

upward departure.          The court found that Spruill had participated

in eight robberies and one attempted robbery, in addition to the

two   robberies       forming          the    basis        of     Spruill’s       firearms

convictions.

      The court explained that the robbery spree “terrorized” the

victims who were “making minimum wage” and “trying to live an

honest life,” and attributed Spruill’s criminal conduct to his

own “greed.”      During the sentencing hearing, the district court

commented that Spruill had exhibited a “smirk,” which indicated

that Spruill felt “no remorse at all.”                      Based on these factors,

the district court concluded that “society needs to be protected

from [Spruill].”       The court relied on the dismissed robbery and

                                             5
firearms counts to apply U.S.S.G. § 5K2.21, which allowed the

court to upwardly depart “to reflect the actual seriousness of

the offense based on conduct underlying a charge dismissed as

part of a plea agreement.”           In sentencing Spruill for the first

count    of    conviction,     the   court    upwardly    departed     from    the

guideline sentence of 60 months, and imposed a sentence of 96

months.       On the second count, the court imposed the guideline

sentence of 300 months’ imprisonment.

      The     district   court   also   applied     an   upward    departure    in

sentencing Michael Gibson.           At the sentencing hearing, Michael

Gibson argued that the guideline sentence was an appropriate

sentence based on his youth, his substance abuse problems, and

his     acceptance     of    responsibility.         Disagreeing     with     this

argument,      the    government     asked    the    court    to    consider     a

photograph from the September 3, 2011 robbery, which depicted a

victim whose countenance reflected an “absolute vision of fear.”

The     district     court   considered      the    violent   nature    of     the

robberies, the vulnerability of the victims, Michael Gibson’s

criminal history, and the dismissed robbery and firearms counts,

and found that “serious punishment” was required “to reflect the

serious nature of his crimes” and to “protect society.”                        The

district court cited the dismissed robbery and firearms charges

and applied a Section 5K2.21 upward departure from the guideline

sentence of 60 months and sentenced Michael Gibson to 132 months

                                        6
on the first firearms count.                   The court imposed the guideline

sentence    of       300    months’       imprisonment        on   the    second       firearms

count.

       The district court imposed a greater sentence on Trevin

Gibson than the sentences received by any of his codefendants.

When Trevin Gibson participated in the first two robberies, he

was still in the custody of the Bureau of Prisons (BOP), serving

a   sentence      in       home    detention       for   breaking        and     entering     a

sporting    goods          store    and     stealing     12    firearms.           After     his

release from BOP custody, while on supervised release, Trevin

Gibson participated in eight more robberies, bringing his total

participation to ten robberies.                     Ultimately, Trevin Gibson was

convicted       of     two     firearms       charges     arising         from     robberies

committed while he was on supervised release.

       At his sentencing hearing, Trevin Gibson argued that the

guideline       sentence      of    30    years’     imprisonment         was     sufficient,

especially       considering          the    likely      revocation        of     supervised

release in his prior criminal case.                      However, he did not offer

any particular mitigating reason that would have justified a

more   lenient       sentence       than     those     already      imposed       on    Michael

Gibson or Spruill.            At the hearing, the government gave a vivid

description of the robbery spree.                    In addition to describing the

“reign     of     terror”          that     these     robberies          caused        and   the

substantial law enforcement resources expended, the government

                                               7
highlighted     Trevin       Gibson’s       prior         criminal     history      and     his

participation        in   some     of     the       robberies    while      still    in     BOP

custody.

      The district court found that Trevin Gibson’s commission of

the first two robberies while in BOP custody, and his commission

of eight more robberies while on supervised release, reflected a

complete lack of respect for the law.                       In addition, the district

court discussed the severity of the robberies, their effect on

the victims, and the likelihood that Trevin Gibson would engage

in recidivist conduct.             Taking into account Trevin Gibson’s age,

education,     and    “the       entire    record         in   this    case,”    the    court

applied a Section 5K2.21 upward departure.                           As a result, Trevin

Gibson received a sentence of 216 months’ imprisonment on the

first firearms count, increased from the guideline sentence of

60   months.     He       also    received          the   guideline     sentence       of   300

months’ imprisonment on the second firearms count, which yielded

a cumulative consecutive sentence of 516 months’ imprisonment

for the two offenses.            This appeal followed.

                                            II.

      The defendants each present different arguments regarding

their respective sentences and the reasons why those sentences

should   be    vacated       and    the    cases          remanded    for   resentencing.

Accordingly, we will address those arguments separately.



                                                8
                                           A.

       Deshaun Spruill argues on appeal that the district court

imposed a procedurally unreasonable sentence, in that the court

failed to address directly the arguments that Spruill raised at

sentencing.       Spruill asks that we adopt the Seventh Circuit’s

holding in United States v. Villegas-Miranda, and conclude that

a    district    court    must    address          all   the    sentencing   arguments

raised by a defendant that are “not so weak as not to merit

discussion.”       579 F.3d 798, 802 (7th Cir. 2009) (quoting United

States v. Cunningham, 429 F.3d 673, 679 (7th Cir. 2005)).

       Assuming,    without       deciding,         that   we   would   adopt   such   a

rule, the rule still would be inapplicable to the arguments that

Spruill raised at his sentencing hearing.                        The Seventh Circuit

cases on which Spruill relies require only that a district court

explain its rejection of a particular legal principle raised by

a defendant.       See Villegas-Miranda, 579 F.3d at 803–04 (holding

that a district court must address an argument that a defendant

is    entitled     to    credit    for    time        served    in   state   custody);

Cunningham, 429 F.3d at 679 (vacating a district court sentence

for    failing      to    address        the       defendant’s       argument   for    a

“diminished capacity” departure under U.S.S.G. § 5K2.13).                          Here,

however,     Spruill      did     not     advance          arguments    invoking      any

particular       legal    principle      or        doctrine.      Rather,    Spruill’s

factual arguments, which included his enrollment in community

                                               9
college and his commitment to enlist in the Army, concerned the

appropriate       weight   to    be       accorded       the    circumstances      of   his

personal history under the Section 3553(a) factors.                             Therefore,

we do not give further consideration to Spruill’s request that

we adopt certain procedures imposed by the Seventh Circuit, and

turn to consider his Section 3553(a) arguments under our own

circuit precedent.

     We    have     held   that       a    district      court    must    consider      the

statutory factors and explain the reasons for its sentence, but

that the court need not explicitly reference Section 3553(a) or

discuss on the record every statutory factor.                        United States v.

Johnson, 445 F.3d 339, 345 (4th Cir. 2006).                        The district court

is required only to make an individualized assessment that is

adequate to allow meaningful appellate review.                       United States v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009).                            Accordingly, we

infer     that    the   district          court    has    considered      all    relevant

arguments presented at the sentencing hearing, especially when

the court states on the record that it has done so.                          See Rita v.

United States, 551 U.S. 338, 358–59 (2007) (holding that the

sentencing judge is not required to state explicitly that he has

heard   and      considered     all       arguments      when    “[t]he   record     makes

clear that the sentencing judge listened to each argument”).

     At     Spruill’s      sentencing,            the    district    court       expressly

stated that it had considered “all arguments [Spruill’s] lawyer

                                             10
has made” and “all [Section 3553(a)] factors” before sentencing

Spruill.      Those statements by the district court demonstrate

that the court considered and rejected Spruill’s arguments.                          Id.

at 358.    In addition, the court found that the “smirk” Spruill

exhibited before the court was evidence of his lack of remorse,

and indicated a need for incarceration to deter Spruill from

engaging in future criminal activity.                   When the district court

applied an upward departure under U.S.S.G. § 5K2.21, the court

primarily relied on the nature and seriousness of the dismissed

robbery and firearms counts.          Considered as a whole, this record

shows that the district court made an individualized assessment

and gave an adequate explanation of its reasons for imposing

Spruill’s particular sentence.          See Carter, 564 F.3d at 330.                 We

thus    conclude    that    Spruill’s    sentence        was   not     procedurally

unreasonable.

                                        B.

       Michael    Gibson    argues   that    his    sentence      of      432    months’

imprisonment was substantively unreasonable.                    He contends that

the district court failed to consider his youth as a mitigating

factor,    overstated      the    seriousness      of    his   youthful         criminal

history,    and    failed    to    consider     the     “effect      of    aging”    in

determining      the   likelihood     that    he    would      commit      additional

criminal acts if released.           We address each of these arguments

in turn.

                                        11
       This    Court       reviews      the    substantive        reasonableness       of   a

district court’s sentence for abuse of discretion, taking into

account      the    totality      of     the   circumstances.           Gall    v.    United

States, 552 U.S. 38, 56 (2007); United States v. Morace, 594
F.3d 340, 345–46 (4th Cir. 2010).                     The Supreme Court also has

held    that        the     abuse-of-discretion            standard      requires       that

appellate      courts       reject       the    use   of    rigid       percentage-based

formulas      when       evaluating      the   substantive        reasonableness       of   a

non-guideline sentence.                Gall, 552 U.S. at 47–49.

       We    conclude      that    Michael      Gibson     has    not   shown    that    the

district court failed to consider his relative youth during the

sentencing hearing.               The district court stated on the record

that it had “considered all arguments [Michael Gibson’s] lawyer

has made.”         This record is sufficient to show that the district

court       actually       considered         the   argument       concerning        Michael

Gibson’s      relative       youth      presented     at   the     sentencing    hearing.

See Rita, 551 U.S. at 358–59; see also discussion supra Part

II.A.

       Additionally, we conclude that Michael Gibson’s reliance on

Roper v. Simmons, 543 U.S. 551, 569–70 (2005), and United States

v. Howard, 773 F.3d 519, 531 (4th Cir. 2014), is unavailing.

Unlike the defendant in Simmons, who was sentenced to the death

penalty for acts committed as a juvenile, Michael Gibson was

sentenced      to    a    term    of    imprisonment,       and    received     an   upward

                                               12
departure, for crimes he committed at 19 years of age.                                    Although

this    Court        in        Howard       cautioned          district      courts        against

“focus[ing] extensively on a [juvenile criminal record] . . . at

the expense of a reasoned analysis of other pertinent factors,”
773 F.3d at 531, Michael Gibson’s criminal history only includes

one    crime      committed       before      his       eighteenth       birthday,        and    the

district court mentioned that marijuana offense only in passing

while   focusing          on    his   more        serious      adult    convictions        and    on

other    Section         3553(a)      factors.            And    nothing      in    the    record

supports      a    conclusion         that    the       court    focused      on   that     single

marijuana      offense         “at    the    expense       of    a    reasoned     analysis       of

other pertinent factors.”                    Id.        Accordingly, we conclude that

the district court did not fail to consider Michael Gibson’s

youth as a factor in determining his appropriate sentence.

       Michael      Gibson       next     argues        that    a    total    sentence      of    30

years would have been sufficient in his case.                                He notes that if

he were given such a sentence he would be over 50 years old at

the time of his release, and that, generally, statistics show

that    the       incidence          of     recidivism          drops    significantly           for

offenders         over    45    years     old.          See    Howard, 773 F.3d    at    533

(collecting studies).                 We are not persuaded by this argument.

Statistical         correlations            among       large        populations      will       not

undermine         the      validity          of     a     district        court’s         careful,

individualized assessment of a particular defendant convicted of

                                                   13
a particular crime.         We therefore turn to review the factors

that the district court actually cited when sentencing Michael

Gibson.

       The district court emphasized the serious nature of the

robberies,    the     vulnerability        of    the      victims,     and   Michael

Gibson’s failure to “turn away from a criminal lifestyle” after

his prior convictions.           Michael Gibson’s sentence of 432 months

for the two firearms convictions reflects a 20-percent increase

over   the   combined    guideline     sentence        for   both     counts.    His

attempt to focus solely on the district court’s greater upward

departure    on    the   first    count    ignores      Gall’s      directive    that

substantive       reasonableness     be        evaluated      by     examining    the

totality     of    the   circumstances          without      “rigid    mathematical

formulation.” 552 U.S. at 47–51.             Moreover, without a plea

agreement, Michael Gibson would have faced a statutory minimum

of an additional 75 years’ imprisonment for the three dismissed

firearms counts that provided part of the basis for the Section

5K2.21 departure.        See 18 U.S.C. § 924(c)(1)(C).                Therefore, we

conclude that the imposition of a six-year upward departure for

the three dismissed firearms counts and the five robbery counts

was not an abuse of discretion, and that Michael Gibson’s 36-




                                          14
year sentence is substantively reasonable under the totality of

the circumstances. 2

                                          C.

      Trevin    Gibson    argues    that       his    sentence     of    43   years     is

substantively unreasonable and violates the Eighth Amendment’s

prohibition     against    cruel    and     unusual      punishment.          We    first

analyze the substantive reasonableness of the sentence before

turning to the constitutional question.

      Trevin    Gibson’s      central     contention      regarding       substantive

reasonableness is that the factual record was insufficient to

support the 13-year upward departure imposed by the district

court.         As    discussed     above,       we     review      the    substantive

reasonableness of a sentence for abuse of discretion under an

analysis of the totality of the circumstances.                      Gall, 552 U.S.

at 51.

      The district court found that Trevin Gibson’s participation

in   the   robbery    spree    while    still        serving   a   sentence        in   BOP

custody and on supervised release reflected “utter and sheer

disrespect for the law,” and indicated a high risk of recidivism



      2Because the district court did not err in calculating
Michael Gibson’s advisory guideline sentence, and we determine
that the district court did not abuse its discretion in applying
a Section 5K2.21 departure, we need not address Michael Gibson’s
argument that the court’s alternative variant sentence is
substantively unreasonable.



                                          15
if he were to receive only the minimum punishment afforded by

statute.     The court also discussed Trevin Gibson’s participation

in eight other robberies in the same spree, and concluded that

“these violent, despicable acts” warranted an upward departure

in sentence.       Trevin Gibson’s eight dismissed firearms counts

would   have     carried    a     mandatory        minimum    of     200     years   of

additional imprisonment, see 18 U.S.C. § 924(c)(1)(C), but the

district court applied only a 13-year upward departure under

Section 5K2.21.       Accordingly,         we   conclude      that    the     district

court listed sufficient reasons, complete with citations to the

record, to support the substantive reasonableness of the upward

departure.

      Trevin     Gibson    argues,    nevertheless,          that    the     guideline

sentence   already    accounted      for     his    criminal       history    and    the

nature of the typical armed robbery, with the result that the

district court unreasonably “double counted” those factors in

imposing the upward departure of 13 years.                   However, contrary to

Trevin Gibson’s characterization of the sentencing proceedings,

the   district    court    only    counted      these   factors      once,     because

neither factor raised the advisory guideline sentence from the

statutory mandatory minimum.          And, in any event, the sentencing

guidelines permit double counting unless expressly prohibited,

which was not the case here.                 See United States v. Rivera-

Santana, 668 F.3d 95, 102 (4th Cir. 2012) (holding that a single

                                       16
prior conviction may properly be used to calculate two upward

departures, an upward variance, and a sixteen-level enhancement,

because the guidelines do not prohibit such multiple counting);

see also United States v. Crawford, 18 F.3d 1173, 1179 (4th Cir.

1994) (holding that “double counting is permissible under the

guidelines except where it is expressly prohibited”) (internal

quotation marks omitted).          Accordingly, we conclude that Trevin

Gibson’s sentence is substantively reasonable.

     Trevin Gibson also argues that his sentence of 43 years

constitutes cruel and unusual punishment, in violation of the

Eighth Amendment.    We disagree.

     Although the Eighth Amendment requires proportionality in

punishment, the Supreme Court has made clear that the Eighth

Amendment   “forbids      only   extreme     sentences     that    are    grossly

disproportionate to the crime.”            Graham v. Florida, 560 U.S. 48,

59–60 (2010) (emphasis added); see also United States v. Cobler,

748 F.3d 570, 575 (4th Cir. 2014).                And the Supreme Court has

identified only one such grossly disproportionate sentence of

imprisonment, in Solem v. Helm, 463 U.S. 277, 303 (1983), in

which the defendant received a sentence of life imprisonment

without the possibility of parole for a single conviction for

passing a bad check in the amount of $100.                   Id. at 281–82.

Indeed,   the   Supreme    Court    even    has   upheld   under    the   Eighth

Amendment a sentence of 25 years to life imprisonment for a

                                      17
single non-violent crime of shoplifting $1,200 worth of golf

clubs.       Ewing      v.     California,       538 U.S. 11,    18-20      (2003)

(plurality opinion).

     In contrast, Trevin Gibson was sentenced to a term of 43

years’ imprisonment for two firearms offenses related to armed

robberies, which were part of a robbery spree involving multiple

violent crimes that “terrorized” several communities, and were

committed    while      he    was   in    home    detention     or    on    supervised

release for another serious firearms offense.                    Trevin Gibson was

responsible for over $5,000 in victim losses attributable to his

crimes of conviction, and over $15,000 in victim losses related

to the dismissed robberies.              Therefore, we hold that, under the

Supreme Court’s proportionality decisions and our decision in

Cobler, Trevin Gibson’s sentence is not grossly disproportionate

to   his    criminal         conduct,    even     if     considered      solely     with

reference    to   the    two    counts    of     conviction.         Accordingly,     we

conclude     that    his       sentence     does       not   violate       the    Eighth

Amendment.

                                          III.

     For    these    reasons,       we    affirm       the   sentences     of    Deshaun

Spruill, Michael Gibson, and Trevin Gibson.

                                                                                 AFFIRMED




                                           18